BB.ICKELL, C. J.
The lending of money to shareholders, on mortgages of real estate, on such terms and conditions as may be prescribed by the by-laws, is one of the express powers conferred on building and loan associations. Code of 1876, § 1943, subdivision 5. The loan to the appellant may not have been in conformity to, or may have been in contravention of, the by-laws of the association; but it was not ultra vires. By-laws of a corporation are not enforced by avoiding contracts made in violation of them. — Ang. & Ames on Corporations, § 362.
The mortgage debt may be tainted with usury. But usury does not render the debt or mortgage void. The principal sum loaned remains a debt, for which the mortgage is a valid security. A court of equity, on a bill to redeem, will relieve the mortgagor from thet payment of usurious interest. In a court of law, the mortgage is more than a security íox a debt: it creates a direct, immediate estate in lands, — a fee simple, unless otherwise limited.— Welsh v. Phillips, 54 Ala. 309. An action of ejectment is a legal remedy the mortgagee may pursue for the recovery of the premises. In that action, there can be no defense made, which could not be made if the conveyance was absolute; no inquiry into the consideration of the debt, or of its validity. — Doe v. Roll, 7 Ham. Ohio, 401. A court of equity, in which each party can be compelled to do equity, is the appropriate forum for the consideration of all other questions, than fraud in the execution of the conveyance. — Morris v. Harvey, 4 Ala. 300.
There is no error in the rulings of the Circuit Court, and the judgment must be affirmed.